Citation Nr: 1734982	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for asbestosis with pleural plaques for the purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.  

3.  Entitlement to Dependency, Indemnity and Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  

4.  Entitlement to nonservice-connected death pension.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from January 1954 to November 1955.  The Veteran passed away in November 2012 as a result of carcinoma according to his death certificate.  The Appellant is the Veteran's spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A June 2012 rating decision granted service connection for asbestosis with pleural plaques with an initial noncompensable rating, effective as of September 26, 2011.  An October 2012 rating decision increased the initial disability rating to 10 percent.  

The Veteran passed away shortly after notification of the October 2012 rating decision.  After the Veteran's death, in November 2012, VA received the Veteran's notice of disagreement (NOD) to the October 2012 rating decision.  

In December 2013, the Appellant filed a claim for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits for a Surviving Spouse.  The Appellant's claim for DIC benefits and entitlement to death pension were denied in a March 2014 notification letter.  In a subsequent notification letter issued in July 2014, the RO denied the Appellant's claim for accrued benefits.  In her July 2014 substantive appeal, the Appellant appealed the denial of all of these issues.  

The Board notes that in April 2017, the Appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's asbestosis did not meet or approximate DLCO SB scores of 56 to 65 percent predicted.  

2.  The Veteran was not in receipt of total service-connected disability rating for 10 years at the time of his death, his death occurred more than 10 years after his separation from active duty service, and he was not a former prisoner of war (POW).  

3.  The Veteran and the Appellant were married in February 1976, and were still married at the time of his death.  

4.  The Veteran had qualifying wartime service during the Korean Conflict.  

5.  The Appellant has reported countable income for 2013 that falls below the maximum annual pension rate of $8,485 for entitlement to nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for asbestosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.96, 4.97, Diagnostic Code 6833 (2016).  

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).  

3.  The criteria for entitlement to nonservice-connected death pension benefits have been met.  38 U.S.C.A. § 1503, 1521, 1541, 1543, 5312; 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.273.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Appellant has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  




	(CONTINUED ON NEXT PAGE)
II.  Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's asbestosis disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1 , 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007); however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Veteran was originally granted service connection for asbestosis in a June 2012 rating decision.  At that time, this disability was awarded a noncompensable rating, effective September 26, 2011.  In September 2012, a VA addendum opinion for the March 2012 VA examination was provided to determine the severity of the Veteran's respiratory condition.  In light of the addendum opinion, the RO awarded an increased evaluation of 10 percent disabling in October 2012.  

The Veteran's asbestosis is currently rated under Diagnostic Code (DC) 6833.  DC 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  
38 C.F.R. § 4.97.  

The General Rating Formula assigns a 10 percent rating for Forced Vital Capacity (FVC) of 75 to 80 percent predicted value, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent predicted.  38 C.F.R. § 4.97, DC 6833.

FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted, is rated 30 percent disabling.  Id.

FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation is rated 60 percent disabling.  Id. 

FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  Id.

Where there is a disparity between the results of different pulmonary function tests (PFTs), such that the level of evaluation would differ depending on which test result is used, the regulations instruct use of the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96 (d)(6).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Appellant is not entitled to a rating in excess of 10 percent for the Veteran's asbestosis.  The most recent VA examination prior to the Veteran's death in November 2012 was conducted in March 2012.  An addendum opinion was provided in September 2012.  

On examination in March 2012, the examiner noted that the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) in 2006.  Following review of the claims file and an interview with the Veteran, the examiner noted the pertinent medical history, including 40 years of smoking and a history of asbestos exposure while in service.  

Pulmonary function testing (PFT) was performed revealing pre-bronchodilator results of FVC predicted: 93 percent; FEV-1 predicted: 90 percent, DLCO predicted: 80 percent, and FEV-1/FVC: 74 percent.  The examiner indicated that the testing revealed findings of pleural plaques.  The examiner further noted that pleural plaques are a characteristic radiological feature seen with asbestosis.  

Following the March 2012 VA examination, the results were provided to an additional VA examiner for analysis.  In the September 2012 VA addendum opinion, the examiner indicated that the Veteran had both COPD and asbestosis.  The examiner further noted that COPD is marked by emphysematous changes on imaging, while asbestosis is associated with fibrotic changes.  The examiner then concluded that the Veteran's COPD was primarily responsible for his pulmonary function limitations, as testing revealed that he had minimal fibrotic changes on imaging.  Finally, the examiner identified the 80 percent DLCO as the proper measurement for evaluation of asbestosis.  

In a private medical record dated June 2017, a private physician with the initials of F. G. outlined the medical history of the Veteran's respiratory condition, and stated that by the time of the Veteran's death in 2012, anticipated progression of the Veteran's asbestosis would likely have increased to an impairment level of 60 percent.  As Dr. F.G.'s opinion is based on conjecture without a rationale and fails to discuss the rating criteria associated with 38 C.F.R. and fails to discuss the rating criteria associated with 38 C.F.R. § 4.97, the Board finds that the opinion provided by Dr. F.G. is inadequate, and therefore, has no probative value.  

After a review of the pertinent evidence, the Board finds that a rating in excess of 10 percent disabling for the Veteran's asbestosis is not warranted.  As noted above, the DLCO measurements are of the most probative value when assessing the Veteran's asbestosis.  During the course of the appeal, no value of less than 79 percent has been noted.  Thus, the record does not reflect the symptoms required for a higher rating under DC 6833.  

The Board is very sympathetic to the Appellant's loss of her husband, the Veteran, but for the foregoing reasons, the preponderance of the evidence is against the claim for an increased rating for asbestosis.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 
38 C.F.R. §§ 3.102, 4.3.

III.  DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than 10 years after separation from service; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The Veteran in this case had been awarded service connection for asbestosis with pleural plaques at a noncompensable rating, in a June 2012 rating decision, effective September 26, 2011.  An October 2012 rating decision increased the Veteran's asbestosis to 10 percent, effective September 26, 2011.  This was the only disability that the Veteran had been awarded service connection.  

The Veteran was therefore not in receipt of a total disability during the 10 years preceding his death in November 2012.  Furthermore, the Veteran died more than 10 years after his separation from service and was not a former POW.  Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

IV.  Entitlement to Death Pension Benefits

Basic entitlement to death pension benefits exists if (i) a veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2014); 38 C.F.R. § 3.3 (2016).  

The Board notes that the Veteran's death certificate, which was obtained by VA in June 2014, lists the Appellant as his wife.  Their marriage certificate, which shows they were married in February 1976, was also received by VA in June 2014.  The record shows that the Appellant and the Veteran were married at the time of his death, and the Appellant is therefore eligible for VA benefits as his widow.  

VA pension benefits may be granted if it can be shown that the Veteran served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).  The term "period of war" is defined by statute to include the Korean conflict from June 27, 1950, through January 31, 1955.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  The Veteran's DD 214 shows that he served in an active duty capacity from January 1954 to November 1955; thus, the first criteria is met.  Therefore, the Board must consider whether the Appellant's income is in excess of the maximum annual pension rate.  

The annual income of the surviving spouse must not exceed the maximum annual pension rate (MAPR) specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Income from Social Security Administration (SSA) benefits, to include Social Security disability payments, is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  

In the present case, the MAPR for 2013 was $8,485.00 for survivors with no dependents.  In the Appellant's December 2013 claim for DIC benefits, she reported annual income of $3,600 in gross wages and salary.  She indicated that she did not receive Social Security benefits or any other source of income.  No medical or other expenses were listed, and the Appellant has not provided income information for subsequent years or indicated that there has been any change in her income or expenses.  

As the Appellant's income falls below the statutory limit, she is entitled to VA nonservice-connected death pension benefits.  38 C.F.R. § 3.273.  


ORDER

Entitlement to an evaluation in excess of 10 percent for asbestosis with pleural plaques for the purposes of accrued benefits is denied.  

Entitlement to Dependency, Indemnity and Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318 is denied.  

Entitlement to nonservice-connected death pension is granted, subject to the laws and regulations governing the payment of VA compensation.  


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  Regrettably, a remand is required to obtain a VA medical opinion.  

As noted in the above discussion, at the time of his death, the Veteran was service-connected for asbestosis with pleural plaques.  The Veteran's death certificate shows that his cause of death was carcinoma and that tobacco use contributed to the Veteran's death.  

The Appellant has asserted that the cause of the Veteran's death was related to his service-connected asbestosis.  Specifically, she has provided a private treatment record from Dr. F.G. that reflects that the Veteran's death was a result of anticipated progression of asbestosis interstitial fibrosis and COPD.  The Board finds that the opinion of Dr. F.G. is inadequate, as it is purely based on conjecture.  

The record does not include any other medical opinion that addresses the Veteran's cause of death, specifically with regard to whether his death was related to his service-connected asbestosis.  

Thus, as the record does not include a clear opinion as to the cause of the Veteran's death, and the Board lacks the medical expertise to provide an opinion, remand for a VA addendum medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to an appropriate examiner for review and for an opinion on the cause of the Veteran's death.  After reviewing the Veteran's claims folder, the reviewing examiner should provide opinions on the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's carcinoma was caused by service-connected asbestosis with pleural plaques?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's carcinoma was aggravated beyond the normal course of the condition (i.e., any worsening of the condition) by service-connected asbestosis with pleural plaques?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected asbestosis with pleural plaques was a principal (primary) or contributory (contributed materially or substantially; combined to cause death; aided or lent assistance to the production of death) cause of the Veteran's death?  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing all indicated development, the Appellant's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Appellant and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


